


Exhibit 10(b)


 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated September 17, 2007 (this
“Agreement”) between Comtech Telecommunications Corp., a Delaware corporation
(the “Company”), and Robert G. Rouse (“Executive”).

WITNESSETH

WHEREAS, Executive is employed as a senior executive of the Company pursuant to
an employment agreement dated as of June 2, 2003, as amended (the “Prior
Agreement”). The Company and Executive now desire to enter into an amended and
restated employment agreement on the terms and conditions set forth herein.

Accordingly, the Company and Executive hereby amend and restate the Prior
Agreement to read in its entirety as follows:

1.    Definitions. For purposes of this Agreement, the following capitalized
terms shall have the meanings set forth below and shall include the plural as
well as the singular:

(a)  “Affiliate” shall mean any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, any other Person.

(b)  “Annual Base Salary” shall mean Executive’s annual base salary, as
determined from time to time in accordance with Section 5(a) hereof.

(c)  “Cause” shall mean the termination of Executive’s employment with the
Company for any of the reasons or causes set forth below:

(i)         willful misconduct, gross negligence, dishonesty, misappropriation,
breach of fiduciary duty or fraud by Executive with regard to the Company or any
of its assets or businesses;

(ii)         conviction of Executive or the pleading of nolo contendere with
regard to any felony or crime (for the purpose hereof, traffic violations and
misdemeanors shall not be deemed to be a crime); or

(iii)        any material breach by Executive of the provisions of this
Agreement which is not cured within thirty days after written notice to
Executive of such breach from the Chief Executive Officer of the Company.

(d)  “Disability” shall mean the inability to perform substantially all of
Executive’s duties in the capacity hereinafter set forth for a period of not
less than 60 consecutive days or any 90 days in any six-month period.

 

 

Page 1 of 12

 


--------------------------------------------------------------------------------



 

 

(e)  “Person” shall mean any individual, partnership, firm, trust, corporation
or other similar entity. When two or more Persons act as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company, such syndicate or group shall be deemed
a “Person” for purposes of this Agreement.

2.    Employment. The Company hereby employs Executive in the capacity
hereinafter set forth, and Executive accepts such employment, upon the terms and
conditions herein set forth.

3.    Term. This Agreement shall be for a term commencing on August 1, 2007 and,
except as otherwise provided in Sections 7, 8 and 9 hereof, terminating at the
close of business on July 31, 2009 (the “Expiration Date”). The period during
which Executive is employed by the Company pursuant to this Agreement is
referred to hereafter as the “Term.” Except as otherwise specifically provided
herein, if Executive remains employed by the Company following the Expiration
Date, his employment with the Company shall be “at will.”

4.    Duties and Responsibilities. During the Term, Executive shall serve as and
have the title of Executive Vice President and Chief Operating Officer of the
Company, or such other equivalent or more senior positions and titles as the
Board of Directors of the Company may determine. In serving in such capacities,
he shall perform such duties and have such responsibilities, consistent with his
executive position, as the Board of Directors of the Company and/or the Chief
Executive Officer of the Company, may from time to time determine and assign to
Executive. Executive shall perform his duties hereunder at the Company’s
principal executive offices in Melville, New York or such other location within
Long Island at which such offices may be located from time to time in the
discretion of the Board of Directors, and shall travel as may be required from
time to time in connection with the performance of his duties hereunder. During
the Term, Executive agrees that he will (i) devote his full business time,
attention, skill and efforts to the performance of his duties hereunder and (ii)
generally promote the interests of the Company and its clients.

5.    Compensation. As compensation for services hereunder and in consideration
of the covenants contained herein, during the Term, Executive shall be entitled
to receive the following compensation:

(a)  Base Compensation. The Company shall pay Executive, in accordance with the
Company’s normal payroll practices and subject to required withholding, an
annual base salary (“Annual Base Salary”) during the Term at the rate per annum
of $385,000 commencing on the date hereof. The Company’s Board of Directors may,
in its sole discretion, increase the Annual Base Salary. Once increased, the
Annual Base Salary may not be decreased without Executive’s prior written
consent.

(b)  Incentive Compensation. Incentive compensation (“Incentive Compensation”)
for each fiscal year in which any part of the Term falls in an amount equal to
1.0% of the Company’s Pre-Tax Income for each such fiscal year; provided,
however, that (i) the amount payable under this Section 5(b) in respect of a
complete fiscal year and paid at a time that Executive remains employed shall be
reduced such that the amount, together with Annual Base Salary projected to be
payable in that fiscal year, will equal $1 million (references to “Incentive
Compensation” elsewhere in this Agreement refer to the amount calculated without
regard to this

 

Page 2 of 12

 

 


--------------------------------------------------------------------------------



 

reduction); and (ii) if the Term terminates earlier than at the end of a fiscal
year, Incentive Compensation shall be based upon the Company’s Pre-Tax Income
for the then current fiscal year through the most recent fiscal quarter ended
prior to such termination. In addition, Executive may receive from time to time,
in the sole discretion of the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”), additional incentive
compensation, which may be intended to comply with the “performance-based
compensation” exception under Section 162(m) of the Internal Revenue Code, under
the Company’s 2000 Stock Incentive Plan on such terms and conditions as
determined by the Compensation Committee. For purposes of this Section 5(b):

(i)         The Company’s “Pre-Tax Income” for any fiscal year or period shall
be the consolidated earnings of the Company and its subsidiaries for such fiscal
year or period, as determined by the independent accounting firm employed by the
Company as its regular auditors in accordance with generally accepted accounting
principles applied on a consistent basis, before (A) any extraordinary item, (B)
provision for federal, state or municipal income taxes thereon, (C) provision
for any Incentive Compensation payable to Executive hereunder, (D) any write-off
of in-process research and development acquired, (E) at the discretion of the
Compensation Committee, any non-recurring items, (F) any amortization of
intangibles relating to future acquisitions, and (G) any stock-based
compensation expense before income tax benefit under SFAS 123(R).

(ii)         Incentive Compensation payable with respect to any fiscal year
shall be paid in cash to Executive in the fiscal year following the fiscal year
to which it relates promptly after completion of the Company’s audited year-end
financial statements for such fiscal year (but in any event by the end of the
following fiscal year) and at the same time as such Incentive Compensation is
paid to the other most senior executive officers of the Company, or, for
purposes of the proviso in Section 5(b), promptly after completion of the
relevant unaudited quarterly statements, as the case may be.

6.    Other Compensation and Benefits. In addition to the compensation provided
for under Section 5, during the Term, Executive shall be entitled to:

(a)  participate in all benefit, pension, retirement, savings, welfare and other
employee benefit plans and policies in which members of the Company’s senior
management generally are entitled to participate, in accordance with their
respective terms as in effect from time to time;

(b)  receive all fringe benefits and perquisites generally maintained by the
Company from time to time for members of senior management, including, without
limitation, reimbursement for all reasonable, ordinary and necessary business
and entertainment expenses incurred in the performance of his services
hereunder, in accordance with the Company’s policies as in effect from time to
time;

(c)  the accrual of vacation days at the rate of four weeks per annum in
accordance with the Company’s policies as in effect from time to time; and

 

 

Page 3 of 12

 

 


--------------------------------------------------------------------------------



 

 

(d)  annual reimbursement from the Company of the cost of premiums paid by
Executive to secure such life insurance coverage on Executive’s life as
Executive determines in his discretion; provided that the Company’s maximum
annual reimbursement obligation under this Section 6(d) shall be capped based on
the annual cost of a customary term life insurance policy with a maximum face
amount of $1 million purchased for a five-year term for a non-smoker at the same
age as Executive as of the date hereof, such cost to be determined within six
months after the date hereof. This benefit is intended to be in addition to, and
not in lieu of, any group life insurance coverage provided by the Company. (In
addition to this insurance, the Company, in its discretion, and at its own cost
and expense, may also obtain insurance covering Executive’s life in such amount
as it considers advisable, and payable to the Company. Executive agrees to
cooperate fully to enable the Company to obtain such insurance.)

7.

Termination by the Company for Cause or Disability.

(a)  Subject to the provisions of this Agreement, the Company may immediately
terminate Executive’s employment hereunder for Cause upon written notice of such
termination, and Executive may voluntarily resign his employment with the
Company either prior to a Change in Control or following a Change in Control in
which no material diminution in his responsibilities occurs (as described in
Section 9(b) hereof) upon ninety days advance written notice of such
resignation, and in each such case the Company shall have no other liability or
obligation to Executive hereunder except to pay to Executive, when otherwise
due: (i) all accrued and unpaid Annual Base Salary to the date of termination
and (ii) reimbursement of any unpaid business expenses.

(b)  In the event of Executive’s Disability, the Company may terminate
Executive’s employment hereunder upon 30 days prior written notice, in which
case the Company shall have no other liability or obligation to Executive
hereunder except to pay to Executive (i) all accrued and unpaid Annual Base
Salary to the date of termination, (ii) reimbursement of any unpaid business
expenses, and (iii) subject to Section 21(c) hereof, any accrued but unpaid
Incentive Compensation under Section 5(b) for the fiscal year preceding the
fiscal year in which the termination occurs and/or for the then current fiscal
year, pursuant to the proviso in Section 5(b) (the payments provided for under
clauses (i), (ii), and (iii) of this Section 7(b) being collectively referred to
as the “Accrued Obligations”).

8.    Death of Executive. In the event of Executive’s death, the Term of this
Agreement shall terminate and the Company shall have no other liability or
obligation to Executive hereunder other than to pay to Executive’s estate the
Accrued Obligations.

9.

Other Termination by Company.

(a)  Subject to Section 9(b), in the event the Company terminates Executive’s
employment hereunder prior to the Expiration Date other than pursuant to Section
7 or 8 hereof, then Executive shall be entitled, subject to Section 12 hereof,
to receive from the Company (i) the Accrued Obligations, (ii) continued medical
and dental benefits coverage through the Expiration Date (but in no event longer
than 18 months following termination of employment) and (iii) as severance
compensation, subject to Section 21(c) hereof in the case of amounts in excess
of the “Separation Pay Limit” (as defined in Section 21(c)) to the extent the
Separation

 

Page 4 of 12

 

 


--------------------------------------------------------------------------------



 

Pay Limit is applicable, continued payment of the Annual Base Salary (at the
rate then in effect) through the Expiration Date (subject to applicable
withholding), payable in accordance with the Company’s normal payroll practices;
provided, however, that the Company’s obligations to pay severance compensation
under this Section 9 shall terminate upon a material breach by Executive of his
obligations under Section 10 hereof. Executive acknowledges and agrees that (i)
the severance compensation provided under this Section 9 shall be in lieu of any
other severance benefits to which Executive may otherwise be entitled, all
rights to which Executive hereby irrevocably waives, and (ii) the failure of the
Company to offer to continue Executive’s employment from and after the
Expiration Date shall not entitle Executive to any severance compensation under
this Agreement.

(b)  If the Company terminates Executive’s employment other than pursuant to
Section 7 or 8 hereof or Executive terminates his employment due to a material
diminution in his responsibilities that occurs prior to the Expiration Date,
including, without limitation, due to Executive ceasing to be responsible for
the operations of the subsidiaries and/or divisions of the Company that he was
responsible for at the time of the Change in Control (as such term is defined in
the Company’s 2000 Stock Incentive Plan), (provided, however, that any
diminution resulting solely from the Company becoming privately held shall not
be considered in determining whether a material diminution in responsibilities
has occurred) and any such termination occurs within one year following the
occurrence of a Change in Control, as so defined, whether any such termination
occurs prior to or after the Expiration Date, then the Company shall pay and
provide to Executive the amounts and benefits set forth in Section 9(a),
provided that in lieu of the amounts of severance compensation provided in
Section 9(a)(iii) hereof, the Company shall pay to the Executive within 30 days
after the effective date of the termination, subject to Sections 12, 21(c) and
21(d) hereof, a lump sum equal to 299% of Executive’s Annual Base Salary at the
rate then in effect.

(c)  In connection with a termination of Executive’s employment triggering
payments and benefits under this Section 9, Executive shall have no further
obligations hereunder and shall be under no duty to seek other employment or
otherwise mitigate his damages, and no compensation or other payment from a
third party shall reduce or offset his damages.

(d)  Notwithstanding any other provision of this Agreement, the amounts payable
to Executive under Section 9(b) shall be equal to whichever of the following
amounts shall result in the greater after-tax payment to Executive, after
application of all federal, state and local taxes applicable to such payments:

(i)         the amount otherwise payable under Section 9(b) without regard to
this Section 9(d); and

(ii)          the amount payable in subsection (i) above, reduced by the total
amounts payable under Section 9(b) to the extent included as parachute payments
under Section 280G(b)(2) of the Code, but only to the extent such amounts
included as parachute payments exceed 299% of the Executive’s “Base Amount,” as
defined in Section 280G(b)(3)(A) and (d)(1) and (2) of the Code.

 

 

Page 5 of 12

 

 


--------------------------------------------------------------------------------



 

 

The calculation of after-tax payments under this Section 9(d) shall be made by
independent public accountants selected by Executive and consented to by the
Company, which consent shall not be unreasonably withheld or delayed. The fees
and expenses of such accountants shall be borne by the Company.

10.

Non-Competition; Non-Solicitation; Inventions; Confidential Information.

(a)  Executive acknowledges that his services hereunder are of a special and
unique nature and his position with the Company places him in a position of
confidence and trust with clients and employees of the Company. Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement, Executive will not at any time during his employment with
the Company and for a period of one year thereafter (the “Restrictive Period”),
directly or indirectly, engage in any business (as an owner, joint venturer,
partner, stockholder, director, officer, consultant, agent or otherwise, other
than as the owner of less than 1% of the outstanding class of a publicly traded
security) that directly competes with the Company in the telecommunications
transmission, RF microwave amplifiers or mobile data communications services
market areas.

(b)  Executive agrees that he will not (except on behalf of the Company during
his employment with the Company), during the Restrictive Period, employ or
retain, solicit the employment or retention of, or knowingly cause or encourage
any entity to retain or solicit the employment or retention of, any person who
is or was an employee of the Company at any time during the period commencing 12
months prior to the termination of Executive’s employment with the Company.
After termination of Executive’s employment with the Company: (i) Executive will
refrain from disparaging, whether orally, in writing or in other media, the
Company, its Affiliates, the officers, directors and employees of each of them,
and the products and services of each of them, and (ii) the Company will not
disparage Executive or otherwise comment upon the employment performance of
Executive other than as may be required by law or as requested by Executive.

(c)  Any discovery, design, invention or improvement (whether or not patentable)
that Executive develops during his employment with the Company (whether or not
during his regular working hours or on the Company’s premises) and that is
related to the Company’s business or operations as then conducted or
contemplated, shall belong solely to the Company and shall be promptly disclosed
to the Company. During the period of his employment with the Company and
thereafter, Executive shall, without additional compensation, execute and
deliver to the Company any instruments of transfer and take any other action
that the Company may reasonably request to carry out the provisions of this
Section, including executing and filing, at the Company’s expense, patent and/or
copyright applications and assignments of such applications to the Company.

(d)  Executive will not at any time, directly or indirectly, without the
Company’s prior written consent, disclose to any third party or use (except as
authorized in the regular course of the Company’s business or in the Executive’s
performance of his responsibilities as the Company’s Executive Vice President
and Chief Operating Officer) any confidential, proprietary or trade secret
information that was either acquired by him during his employment with the
Company or thereafter, including, without limitation, sales and marketing
information,

 

Page 6 of 12

 

 


--------------------------------------------------------------------------------



 

information relating to existing or prospective customers and markets, business
opportunities, and financial, technical and other data (collectively, the
“Confidential Information”). After termination of Executive’s employment with
the Company for any reason and upon the written request of the Company,
Executive shall promptly return to the Company all originals and/or copies of
written or recorded material (regardless of the medium) containing or reflecting
any Confidential Information and shall promptly confirm in writing to the
Company that such action has been taken. Notwithstanding the foregoing, the
following shall not constitute Confidential Information: (i) information that is
already in the public domain at the time of its disclosure to Executive; (ii)
information that, after its disclosure to Executive, becomes part of the public
domain by publication or otherwise other than through Executive’s act; and (iii)
information that Executive received from a third party having the right to make
such disclosure without restriction on disclosure or use thereof.

11.  Specific Performance. Executive acknowledges that, in view of the nature of
the Company’s business, the restrictions contained in this Agreement are
reasonably necessary to protect the legitimate business interests of the Company
and its Affiliates and that any violation of such restrictions will result in
irreparable injury to the Company for which money damages will not be an
adequate remedy. Accordingly, Executive agrees that, in addition to such money
damages, he may be restrained and enjoined from any continuing breach of such
covenants without any bond or other security being required by any court. In the
event of a material violation by Executive of any provision of Section 10
hereof, any severance compensation previously paid to Executive hereunder or
otherwise (other than $1,000) shall be immediately repaid to the Company. If any
restriction contained in this Agreement shall be deemed to be invalid, illegal
or unenforceable by reason of the extent, duration or geographical scope, or
otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope or other provisions hereof, and
in its reduced form such restriction shall then be enforceable in the manner
contemplated thereby.

12.  General Release of the Company. In consideration of the payments and other
undertakings set forth herein, Executive acknowledges that upon the termination
of his employment with the Company, the execution of a release, in substantially
the form attached hereto as Exhibit A, is an express condition to his right to
receive severance compensation pursuant to Section 9 hereof in the event such
Section is applicable.

13.  Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified
mail, return receipt requested, by Federal Express, Express Mail or similar
overnight delivery or courier service, or by telecopy. Notice to Executive shall
be delivered to his home address appearing in the records of the Company, and
notice to the Company shall be sent as follows:

c/o Comtech Telecommunications Corp.

68 South Service Road

Melville, Long Island, NY 11747

Attention: Fred Kornberg

Any notice given by certified mail shall be deemed given five days after the
time of certification thereof. Any notice given by other means permitted hereby
will be deemed given at the time of

 

Page 7 of 12

 

 


--------------------------------------------------------------------------------



 

receipt thereof. Either party may by notice given in accordance herewith to the
other party, designate another address or person for receipt of notices
hereunder.

14.  Successors, Binding Agreement. Neither party may assign this Agreement;
provided, however, this Agreement and the rights of the Company hereunder may be
assigned, without the consent of Executive, to any purchaser or other transferee
of all or substantially all of the business and/or assets of the Company. The
Company shall require any such transferee to expressly assume and agree, in a
written instrument in form and substance satisfactory to Executive and his
counsel, to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors permitted assigns, heirs and
representatives.

15.  Separability. If any provisions of this Agreement shall be declared invalid
or unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

16.  Waiver. The rights of each party hereunder may be waived only by a writing
signed by the waiving party giving such waiver expressly setting forth the
rights so waived and the matters as to which they are so waived, and any such
waiver shall be limited to the matters expressly set forth in such writing. No
failure or delay of any party hereto in enforcing any of its rights hereunder at
any time shall constitute or evidence any waiver of such rights.

17.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together will constitute one
document.

18.  Headings. The headings used in this Agreement are for convenience of
reference only and shall not be deemed to be of any substance.

19.  Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters (including, without limitation, the Prior Agreement). This Agreement may
not be amended, modified, or supplemented in any respect except by a subsequent
written agreement entered into by both parties.

20.  Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New York, without regard to its conflict of law
principles.

21.

Tax Matters.

(a)  The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

(b)  The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Executive

 

Page 8 of 12

 

 


--------------------------------------------------------------------------------



 

notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement (or of any award of compensation)
would cause Executive to incur any additional tax or interest under Code Section
409A, the Company shall, after consulting with Executive, reform such provision
to try to comply with Code Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Code Section 409A. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Code Section 409A.

(c)  Notwithstanding any provision to the contrary in this Agreement, payments
to be made hereunder upon a termination of employment shall only be made upon a
“separation from service,” as defined in Treasury Regulation § 1.409A-1(h) and,
if Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified as
subject to this Section, such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)
the date of Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 21(c)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. For purposes of this Agreement, the “Separation Pay
Limit” shall mean, two (2) times the lesser of (i) the Executive’s annualized
compensation based on his annual rate of pay for the taxable year of the
Executive preceding the taxable year in which the Executive has a “separation
from service,” and (ii) the maximum amount that may be taken into account under
a tax qualified plan pursuant to Code Section 401(a)(17) for the year in which
the Executive incurs a “separation from service.”

(d)  Notwithstanding any other provision of this Agreement to the contrary, to
the extent that (i) any amount becomes payable pursuant to Section 9(b) upon a
Change in Control of the Company that is a complete liquidation of the Company
(as described in Section 14.2(d) of the Company’s 2000 Stock Incentive Plan) or
is otherwise not a change in control event (within the meaning of Code Section
409A), and (ii) such amount (or a portion thereof) is also an amount that would
have been payable pursuant to Section 9(a) under the circumstances specified in
said Section 9(a), then such amount shall be paid at the same time or times and
in the same manner as provided under Section 9(a) even though such amount is
being paid pursuant to Section 9(b), and any additional amount payable under
Section 9(b) shall be paid in accordance with the provisions of Section 9(b).

(e)  Following the occurrence of a Change in Control, in the event that
Executive becomes liable for any additional tax, interest or penalty under Code
Section 409A or any damages resulting from the failure of the payments and
benefits provided under this Agreement or any other arrangement between
Executive and the Company to comply with Code Section 409A, Executive shall be
entitled to receive an additional gross-up payment from the Company to fully
indemnify him on an after-tax basis for the effect of such additional tax,
interest, penalty

 

Page 9 of 12

 

 


--------------------------------------------------------------------------------



 

or damages. Such additional gross-up payment shall be made within ninety days
following the date on which Executive remits such additional tax, interest,
penalty or damages.

(f)   Any expense reimbursement under Section 6(b) or 6(d) hereof shall be made
on or before the last day of the taxable year following the taxable year in
which such expense was incurred by Executive, and no such reimbursement or the
amount of expenses eligible for reimbursement in any taxable year shall in any
way affect the expenses eligible for reimbursement in any other taxable year.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

Page 10 of 12

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

COMTECH TELECOMMUNICATIONS CORP.

By: /s/ Fred Kornberg
      —————————————————

                    Authorized Signatory


EXECUTIVE:



     /s/ Robert G. Rouse
     —————————————————

     Name:    Robert G. Rouse




 



 

Page 11 of 12

 

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

General Release

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp. (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company’s business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon the
Company’s obligations, if any, to pay severance compensation pursuant to the
Amended and Restated Employment Agreement between the undersigned and the
Company, dated September 17, 2007 or the rights of the undersigned to enforce
such obligations.

The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys’ fees and costs.

I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to severance compensation, if any, payable to me pursuant to the
Amended and Restated Employment Agreement between me and the Company, dated
September 17, 2007; (b) I have the right to consult with an attorney prior to
signing this General Release; (c) I have twenty-one (21) days to consider this
General Release (although I may choose to sign it earlier); (d) I have seven (7)
days after I sign this General Release to revoke it; and (e) this General
Release will not be effective until the date on which the revocation period has
expired, which will be the eighth day after I sign this General Release,
assuming I have returned it to the Company by such date.

 

Dated:____________________

__________________________________________
Robert G. Rouse

 

 

Page 12 of 12

 

 

 

 